Citation Nr: 0818455	
Decision Date: 06/04/08    Archive Date: 06/12/08

DOCKET NO.  05-11 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran had active military service from January 1974 to 
August 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
PTSD.  The Board previously remanded this case in June 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks to establish service connection for PTSD, 
based on an in-service personal assault.  In its prior June 
2007 Remand, the Board sought a medical opinion as to whether 
the record indicates a personal assault occurred in service.  
This was communicated to the examining physician as 
requesting comment on whether there was "substantiating 
evidence in service (emphasis added) of a personal assault."  
This instruction may have excessively limited the examiner's 
review of documents to service records.  While obviously 
critical, service records would not necessarily be the only 
records to consider in determining whether the veteran 
exhibited behavioral changes consistent with such an assault 
(particularly since it is contended the assault occurred the 
last month of service).  Accordingly, the claim will be 
remanded to request that the physician review her report and 
the entire claims folder and address whether the evidence in 
its entirety reflects behavioral changes which would be 
consistent with the veteran having been assaulted in service.  

Accordingly, the case is REMANDED for the following action:

1.  VA must request the clinical 
psychologist who examined the veteran in 
July 2007, to review her July 2007 VA 
examination report, her November 2007 
addendum, and the claims folder.  Then 
after this review of both the in-service 
and post service records, she should 
offer an opinion that addresses whether 
these documents reflect evidence of 
behavior changes consistent with the 
veteran's report of being sexually 
assaulted in August 1976?  If the record 
does reflect behavior changes consistent 
with an in-service assault, it is 
requested that the behavior changes 
demonstrated by the veteran be described 
in the report.  

If the psychologist above is not 
available, the veteran should be afforded 
another VA examination, by a physician to 
address the above question. 

2.  If the benefit sought on appeal 
remains denied the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and be given opportunity to respond.  
The case should then be returned to the 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

